ICJ_064_USDiplomaticStaffTehran_USA_IRN_1979-12-15_ORD_01_NA_00_EN.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING UNITED STATES
DIPLOMATIC AND CONSULAR STAFF
IN TEHRAN

(UNITED STATES OF AMERICA v. IRAN)

REQUEST FOR THE INDICATION OF PROVISIONAL
MEASURES

ORDER OF 15 DECEMBER 1979

1979

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE RELATIVE AU PERSONNEL
DIPLOMATIQUE ET CONSULAIRE
DES ETATS-UNIS A TEHERAN

(ETATS-UNIS D’AMERIQUE c. IRAN)

DEMANDE EN INDICATION DE MESURES
CONSERVATOIRES

ORDONNANCE DU 15 DECEMBRE 1979
1979
15 December

General List INTERNATIONAL COURT OF JUSTICE

YEAR 1979

15 December 1979

CASE CONCERNING UNITED STATES
DIPLOMATIC AND CONSULAR STAFF
IN TEHRAN

(UNITED STATES OF AMERICA v. IRAN)

REQUEST FOR THE INDICATION OF PROVISIONAL
MEASURES

ORDER

Present: President Sir Humphrey WALDOCK ; Vice-President ELIAS ;
Judges FORSTER, GROS, LACHS, Morozov, NAGENDRA SINGH,
Rupa, MOSLER, TARAZI, ODA, AGO, EL-ERIAN, SETTE-CAMARA,
BAXTER ; Registrar AQUARONE.

The International Court of Justice,

Composed as above,

After deliberation,

Having regard to Articles 41 and 48 of the Statute of the Court,
Having regard to Articles 73 and 74 of the Rules of Court,

Having regard to the Application by the United States of America filed
in the Registry of the Court on 29 November 1979, instituting proceedings
against the Islamic Republic of Iran in respect of a dispute concerning the
situation in the United States Embassy in Tehran and the seizure and
holding as hostages of members of the United States diplomatic and
consular staff in Iran ;

Makes the following Order :

1, Whereas in the above-mentioned Application the United States
Government invokes jurisdictional provisions in certain treaties as bases
8

DIPLOMATIC AND CONSULAR STAFF (ORDER 15 XII 79)

for the Court’s jurisdiction in the present case ; whereas it further recounts
a sequence of events, beginning on 4 November 1979 in and around the
United States Embassy in Tehran and involving the invasion of the
Embassy premises, the seizure of United States diplomatic and consular
staff and their continued detention ; and whereas, on the basis of the facts
there alleged, it requests the Court to adjudge and declare :

“(a)

That the Government of Iran, in tolerating, encouraging, and
failing to prevent and punish the conduct described in the pre-
ceding Statement of Facts [in the Application], violated its inter-
national legal obligations to the United States as provided by

— Articles 22, 24, 25, 27, 29, 31, 37 and 47 of the Vienna Con-
vention on Diplomatic Relations,

— Articles 28, 31, 33, 34, 36 and 40 of the Vienna Convention on
Consular Relations,

— Articles 4 and 7 of the Convention on the Prevention and
Punishment of Crimes against Internationally Protected Per-
sons, including Diplomatic Agents, and

— Articles II (4), XIII, XVIII and XIX of the Treaty of Amity,
Economic Relations, and Consular Rights between the United
States and Iran, and

— Articles 2 (3), 2 (4) and 33 of the Charter of the United
Nations ;

(b) That pursuant to the foregoing international legal obligations,

(c)

the Government of Iran is under a particular obligation imme-
diately to secure the release of all United States nationals cur-
rently being detained within the premises of the United States
Embassy in Tehran and to assure that all such persons and all
other United States nationals in Tehran are allowed to leave Iran
safely ;

That the Government of Iran shall pay to the United States, in its
own right and in the exercise of its right of diplomatic protection
of its nationals, reparation for the foregoing violations of Iran’s
international legal obligations to the United States, in a sum to be
determined by the Court ; and

(d) That the Government of Iran submit to its competent authorities

for the purpose of prosecution those persons responsible for the
crimes committed against the premises and staff of the United
States Embassy and against the premises of its Consulates” ;

2. Having regard to the request dated 29 November 1979 and filed in the
Registry the same day, whereby the Government of the United States of

5
9 DIPLOMATIC AND CONSULAR STAFF (ORDER IS XII 79)

America, relying on Article 41 of the Statute and Articles 73, 74 and 75 of
the Rules of Court, asks the Court urgently to indicate, pending the final
decision in the case brought before it by the above-mentioned Application
of the same date, the following provisional measures :

“{a) That the Government of Iran immediately release all hostages of
United States nationality and facilitate the prompt and safe
departure from Iran of these persons and all other United States
officials in dignified and humane circumstances.

(b) That the Government of Iran immediately clear the premises of
the United States Embassy, Chancery and Consulate of all per-
sons whose presence is not authorized by the United States
Chargé d’Affaires in Iran, and restore the premises to United
States control.

(c) That the Government of Iran ensure that all persons attached to
the United States Embassy and Consulate should be accorded,
and protected in, full freedom within the Embassy and Chancery
premises, and the freedom of movement within Iran necessary to
carry out their diplomatic and consular functions.

(d) That the Government of Iran not place on trial any person
attached to the Embassy and Consulate of the United States and
refrain from any action to implement any such trial.

(e) That the Government of Iran ensure that no action is taken which
might prejudice the rights of the United States in respect of the
carrying out of any decision which the Court may render on the
merits, and in particular neither take nor permit action that
would threaten the lives, safety, or well-being of the hos-
tages” ;

3. Whereas, on the day on which the Application and request for indi-
cation of provisional measures were received in the Registry, the Govern-
ment of Iran was notified by telegram of the filing of the Application and
request, and of the particular measures requested, and copies of both
documents were transmitted by express airmail to the Minister for Foreign
Affairs of Iran ;

4. Whereas, pursuant to Article 40, paragraph 3, of the Statute and
Article 42 of the Rules of Court, copies of the Application were transmit-
ted to Members of the United Nations and to other States entitled to
appear before the Court ;

5. Whereas on 6 December 1979 the Registrar addressed the notifica-
tion provided for in Article 63 of the Statute of the Court to the States,
other than the parties to the case, which were listed in the relevant
documents of the United Nations Secretariat as parties to the following
conventions, invoked in the Application :

6
10 DIPLOMATIC AND CONSULAR STAFF (ORDER 15 XII 79)

(i) the Vienna Convention on Diplomatic Relations of 1961, and the
accompanying Optional Protocol concerning the Compulsory
Settlement of Disputes ;

(ii) the Vienna Convention on Consular Relations of 1963, and the
accompanying Optional Protocol concerning the Compulsory Set-
tlement of Disputes ;

(iii) the Convention on the Prevention and Punishment of Crimes
against Internationally Protected Persons, including Diplomatic
Agents, of 1973 ;

6. Whereas on 30 November 1979, pending the meeting of the Court,
the President, in exercise of the power conferred on him by Article 74,
paragraph 4, of the Rules of Court, addressed a telegram to each of the two
Governments concerned calling attention to the fact that the matter was
now sub judice before the Court and to the need to act in such a way as
would enable any Order the Court might make in the present proceedings
to have its appropriate effects ; and whereas by those telegrams the two
governments were, in addition, informed that the Court would hold public
hearings at an early date at which they might present their observations on
the request for provisional measures, and that the projected date for such
hearings was 10 December 1979, this date being later confirmed by further
telegrams of 3 December 1979 ;

7. Whereas, in preparation for the hearings, the President put certain
preliminary questions to the Agent of the United States Government by a
telegram of 4 December 1979, a copy of which was communicated on the
same date to the Government of Iran ; whereas, in response to those
questions the United States Agent on 7 December 1979 submitted to the
Court a declaration by Mr. David D. Newsom, Under-Secretary of State
for Political Affairs, together with certain documents appended thereto ;
and whereas copies of that letter and the declaration and documents
accompanying it were immediately transmitted to the Government of
Iran ;

8. Whereas on 9 December 1979 a letter, dated the same day and trans-
mitted by telegram, was received from the Minister for Foreign Affairs of
Iran, which reads as follows :

[Translation from French]

I have the honour to acknowledge receipt of the telegrams concern-
ing the meeting of the International Court of Justice on 10 December
1979, at the request of the Government of the United States of
America, and to submit to you below the position of the Government
of the Islamic Republic of Iran in this respect.

1. First of all, the Government of the Islamic Republic of Iran
wishes to express its respect for the International Court of Justice, and
for its distinguished members, for what they have achieved in the quest
for just and equitable solutions to legal conflicts between States.
il

DIPLOMATIC AND CONSULAR STAFF (ORDER 15 XII 79)

However, the Government of the Islamic Republic of Iran considers
that the Court cannot and should not take cognizance of the case
which the Government of the United States of America has submitted
toit, and in a most significant fashion, a case confined to what is called
the question of the “hostages of the American Embassy in Teh-
ran”.

2. For this question only represents a marginal and secondary
aspect of an overall problem, one such that it cannot be studied
separately, and which involves, inter alia, more than 25 years of con-
tinual interference by the United States in the internal affairs of Iran,
the shameless exploitation of our country, and numerous crimes per-
petrated against the Iranian people, contrary to and in conflict with all
international and humanitarian norms.

3. The problem involved in the conflict between Iran and the
United States is thus not one of the interpretation and the application
of the treaties upon which the American Application is based, but
results from an overall situation containing much more fundamental
and more complex elements. Consequently, the Court cannot examine
the American Application divorced from its proper context, namely
the whole political dossier of the relations between Iran and the
United States over the last 25 years. This dossier includes, inter alia, all
the crimes perpetrated in Iran by the American Government, in par-
ticular the coup d’état of 1953 stirred up and carried out by the CIA, the
overthrow of the lawful national government of Dr. Mossadegh, the
restoration of the Shah and of his régime which was under the control
of American interests, and all the social, economic, cultural, and
political consequences of the direct interventions in our internal
affairs, as well as grave, flagrant and continuous violations of all
international norms, committed by the United States in Iran.

4. With regard to the request for provisional measures, as formu-
lated by the United States, it in fact implies that the Court should have
passed judgment on the actual substance of the case submitted to it,
which the Court cannot do without breach of the norms governing its
jurisdiction. Furthermore, since provisional measures are by defini-
tion intended to protect the interests of the parties, they cannot be uni-
lateral, as they are in the request submitted by the American Gov-
ernment.

In conclusion, the Government of the Islamic Republic of Iran
respectfully draws the attention of the Court to the deep-rootedness
and the essential character of the Islamic revolution of Iran, a revo-
lution of a whole oppressed nation against its oppressors and their
masters ; any examination of the numerous repercussions thereof is a
matter essentially and directly within the national sovereignty of
Tran ;

9. Whereas both the Government of the United States of America and
12 ‘ DIPLOMATIC AND CONSULAR STAFF (ORDER 15 XII 79)

the Government of Iran have been afforded an opportunity of presenting
their observations on the request for the indication of provisional mea-
sures ;

10. Whereas at the public hearing held on 10 December 1979 there were
present in Court the Agent, counsel and adviser of the United States of
America ;

11. Having heard the oral observations on the request for provisional
measures on behalf of the United States of America presented by the
Honorable Roberts B. Owen, Agent, and the Honorable Benjamin R.
Civiletti, Attorney-General of the United States, as counsel, and taking
note of the replies given on behalf of that Government to further questions
put at the conclusion of the hearing by the President of the Court and by
two Members of the Court ;

12. Having taken note that the final submissions of the United States of
America filed in the Registry on 12 December 1979, following the hearing
of 10 December 1979, were to the effect that the Government of the United
States requests that the Court, pending final judgment in this case, indicate
forthwith the following measures :

“First, that the Government of Iran immediately release all hos-
tages of United States nationality and facilitate the prompt and safe
departure from Iran of these persons and all other United States
officials in dignified and humane circumstances.

Second, that the Government of Iran immediately clear the
premises of the United States Embassy, Chancery and Consulate in
Tehran of all persons whose presence is not authorized by the United
States Chargé d’Affaires in Iran, and restore the premises to United
States control.

Third, that the Government of Iran ensure that, to the extent that
the United States should choose, and Iran should agree, to the con-
tinued presence of United States diplomatic and consular personnel in
Iran, all persons attached to the United States Embassy and Consu-
lates should be accorded, and protected in, full freedom of movement,
as well as the privileges and immunities to which they are entitled,
necessary to carry out their diplomatic and consular functions.

Fourth, that the Government of Iran not place on trial any person
attached to the Embassy and Consulates of the United States and
refrain from any action to implement any such trial ; and that the
Government of Iran not detain or permit the detention of any such
person in connection with any proceedings, whether of an ‘interna-
tional commission’ or otherwise, and that any such person not be
required to participate in any such proceeding.

Fifth, that the Government of Iran ensure that no action is taken
which might prejudice the rights of the United States in respect of
carrying out of any decision which the Court may render on the
13 DIPLOMATIC AND CONSULAR STAFF (ORDER 15 XII 79)

merits, and, in particular neither take, nor permit, action that would
threaten the lives, safety, or well-being of the hostages” ;

13. Noting that the Government of Iran was not represented at the
hearing ; and whereas the non-appearance of one of the States concerned
cannot by itself constitute an obstacle to the indication of provisional
measures ;

*

14. Whereas the treaty provisions on which, in its Application and oral
observations, the United States Government claims to found the jurisdic-
tion of the Court to entertain the present case are the following :

(i) the Vienna Convention on Diplomatic Relations of 1961, and Arti-
cle I of its accompanying Optional Protocol concerning the Com-
pulsory Settlement of Disputes ;

Gi) the Vienna Convention on Consular Relations of 1963, and Article I
of its accompanying Optional Protocol concerning the Compulsory
Settlement of Disputes ;

(iii) Article XXI, paragraph 2, of the Treaty of Amity, Economic Rela-
tions, and Consular Rights of 1955 between the United States of
America and Iran ; and

(iv) Article 13, paragraph I, of the Convention of 1973 on the Prevention
and Punishment of Crimes against Internationally Protected Per-
sons, including Diplomatic Agents ;

15. Whereas on the request for provisional measures in the present case
the Court ought to indicate such measures only if the provisions invoked by
the Applicant appear, prima facie, to afford a basis on which the jurisdic-
tion of the Court might be founded ;

16. Whereas, so far as concerns the rights claimed by the United States
of America with regard to the personnel and premises of its Embassy and
Consulates in Iran, Article I of each of the two Protocols which accompany
the Vienna Conventions of 1961 and 1963 on, respectively, Diplomatic and
Consular Relations provides expressly that :

“Disputes arising out of the interpretation or application of the
Convention shall lie within the compulsory jurisdiction of the Inter-
national Court of Justice and may accordingly be brought before the
Court by an application made by any party to the dispute being a
Party to the present Protocol” ;

whereas the United Nations publication Multilateral Treaties in respect of
which the Secretary-General Performs Depositary Functions lists both Iran

10
14 DIPLOMATIC AND CONSULAR STAFF (ORDER 15 XII 79)

and the United States as parties to each of the two Conventions, as also to
each of their Protocols concerning the compulsory settlement of disputes,
and in all cases without any reservation to the instrument in question ;

17. Whereas, while it is true that Articles IJ and III of the above-
mentioned Protocols provide for the possibility for the parties to agree,
under certain conditions, to resort not to the International Court of Justice
but to an arbitral tribunal or to a conciliation procedure, no such agree-
ment was reached by the parties ; and whereas the terms of Article I of the
Optional Protocols provide in the clearest manner for the compulsory
jurisdiction of the International Court of Justice in respect of any dispute
arising out of the interpretation or application of the above-mentioned
Vienna Conventions ;

18. Whereas, accordingly, it is manifest from the information before the
Court and from the terms of Article I of each of the two Protocols that the
provisions of these Articles furnish a basis on which the jurisdiction of the
Court might be founded with regard to the claims of the United States
under the Vienna Conventions cf 1961 and 1963 ;

19. Whereas, so far as concerns the rights claimed by the United States
with regard to two of its nationals who, according to the declaration by
Mr. David D. Newsom referred to in paragraph 7 above, are not personnel
either of its diplomatic or of its consular mission, it appears from the
statements of the United States Government that these two private indi-
viduals were seized and are detained as hostages within the premises of the
United States Embassy or Consulate in Tehran ; whereas it follows that the
seizure and detention of these individuals also fall within the scope of the
applicable provisions of the Vienna Conventions of 1961 and 1963 relating
to the inviolability of the premises of Embassies and Consulates ; whereas,
furthermore, the seizure and detention of these individuals in the circum-
stances alleged by the United States clearly fall also within the scope of the
provisions of Article 5 of the Vienna Convention of 1963 expressly pro-
viding that consular functions include the functions of protecting, assisting
and safeguarding the interests of nationals ; and whereas the purpose of
these functions is precisely to enable the sending State, through its con-
sulates, to ensure that its nationals are accorded the treatment due to them
under the general rules of international law as aliens within the territory of
the foreign State ;

20. Whereas, accordingly, it is ikewise manifest that Article I of the
Protocols concerning the compulsory settlement of disputes which accom-
pany the Vienna Conventions of 1961 and 1963 furnishes a basis on which
the jurisdiction of the Court might be founded with regard to the claims of
the United States in respect of the two private individuals in question ;

21. Whereas, therefore, the Court does not find it necessary for present
purposes to enter into the question whether a basis for the exercise of its

ll
15 * DIPLOMATIC AND CONSULAR STAFF (ORDER 15 XII 79)

powers under Article 41 of the Statute might also be found under Arti-
cle XXI, paragraph 2, of the Treaty of Amity, Economic Relations, and
Consular Rights of 1955, and Article 13, paragraph 1, of the Convention
on the Prevention and Punishment of Crimes against Internationally Pro-
tected Persons, including Diplomatic Agents, of 1973.

22. Whereas, on the other hand, in the above-mentioned letter of
9 December 1979 the Government of Iran maintains that the Court cannot
and should not take cognizance of the present case, for the reason that the
question of the hostages forms only “a marginal and secondary aspect of
an overall problem” involving the activities of the United States in Iran
over a period of more than 25 years ; and whereas it further maintains that
any examination of the numerous repercussions of the Islamic revolution
of Iran is essentially and directly a matter within the national sovereignty
of Iran ;

23. Whereas, however important, and however connected with the
present case, the iniquities attributed to the United States Government by
the Government of Iran in that letter may appear to be to the latter
Government, the seizure of the United States Embassy and Consulates and
the detention of internationally protected persons as hostages cannot, in
the view of the Court, be regarded as something “secondary” or “mar-
ginal”, having regard to the importance of the legal principles involved ;
whereas the Court notes in this regard that the Secretary-General of the
United Nations has indeed referred to these occurrences as “a grave
situation” posing “a serious threat to international peace and security” and
that the Security Council in resolution 457 (1979) expressed itself as deeply
concerned at the dangerous level of tension between the two States, which
could have grave consequences for international peace and security ;

24. Whereas, moreover, if the Iranian Government considers the al-
leged activities of the United States in Iran legally to have a close con-
nection with the subject-matter of the United States Application, it
remains open to that Government under the Court’s Statute and Rules to
present its own arguments to the Court regarding those activities either by
way of defence in a Counter-Memorial or by way of a counter-claim filed
under Article 80 of the Rules of Court; whereas, therefore, by not
appearing in the present proceedings, the Government of Iran, by its own
choice, deprives itself of the opportunity of developing its own arguments
before the Court and of itself filing a request for the indication of provi-
sional measures ; and whereas no provision of the Statute or Rules con-
templates that the Court should decline to take cognizance of one aspect of
a dispute merely because that dispute has other aspects, however impor-
tant ;

25. Whereas it is no doubt true that the Islamic revolution of Iran 1s a

12
16 DIPLOMATIC AND CONSULAR STAFF (ORDER 15 XII 79)

matter “essentially and directly within the national sovereignty of Iran” ;
whereas however a dispute which concerns diplomatic and consular pre-
mises and the detention of internationally protected persons, and involves
the interpretation or application of multilateral conventions codifying the
international law governing diplomatic and consular relations, is one
which by its very nature falls within international jurisdiction ;

26. Whereas accordingly the two considerations advanced by the Gov-
ernment of Iran in its letter of 9 December 1979 cannot, in the view of the
Court, be accepted as constituting any obstacle to the Court’s taking
cognizance of the case brought before it by the United States Application
of 29 November 1979 ;

27. Whereas in that same letter of 9 December 1979 the Government of
Iran also puts forward two considerations on the basis of which it contends
that the Court ought not, in any event, to accede to the United States
request for provisional measures in the present case ;

28. Whereas, in the first place, it maintains that the request for provi-
sional measures, as formulated by the United States, “in fact implies that
the Court should have passed judgment on the actual substance of the case
submitted to it” ; whereas it is true that in the Factory at Chorzôw case the
Permanent Court of International Justice declined to indicate interim
measures of protection on the ground that the request in that case was
“designed to obtain an interim judgment in favour of a part of the claim”
(Order of 21 November 1927, P.C.IJ., Series A, No. 12, at p. 10) ; whereas,
however, the circumstances of that case were entirely different from those
of the present one, and the request there sought to obtain from the Court a
final judgment on part of a claim for a sum of money ; whereas, moreover,
a request for provisional measures must by its very nature relate to the
substance of the case since, as Article 41 expressly states, their object is to
preserve the respective rights of either party ; and whereas in the present
case the purpose of the United States request appears to be not to obtain a
judgment, interim or final, on the merits of its claims but to preserve the
substance of the rights which it claims pendente lite ;

29. Whereas, in the second place, the Government of Iran takes the
position that “since provisional measures are by definition intended to
protect the interests of the parties they cannot be unilateral” ; whereas,
however, the hypothesis on which this proposition is based does not accord
with the terms of Article 41 of the Statute which refer explicitly to “any
provisional measures which ought to be taken to preserve the respective
rights of either party” ; whereas the whole concept of an indication of
provisional measures, as Article 73 of the Rules recognizes, implies a

13
17 DIPLOMATIC AND CONSULAR STAFF (ORDER 15 XII 79)

request from one of the parties for measures to preserve its own rights
against action by the other party calculated to prejudice those rights
pendente lite ; whereas it follows that a request for provisional measures is
by its nature unilateral ; and whereas the Government of Iran has not
appeared before the Court in order to request the indication of provisional
measures ; whereas, however, the Court, as it has recognized in Article 75
of its Rules, must at all times be alert to protect the rights of both the
parties in proceedings before it and, in indicating provisional measures,
has not infrequently done so with reference to both the parties ; and
whereas this does not, and cannot, mean that the Court is precluded from
entertaining a request from a party merely by reason of the fact that
measures which it requests are unilateral ;

30. Whereas, accordingly, neither of the considerations put forward in
the Iranian Government’s letter of 9 December 1979 can be regarded as
constituting grounds which should lead the Court to decline to entertain
the United States request in the present case ;

*

31. Whereas it follows that the Court has not found in the Iranian
Government’s letter of 9 December 1979 legal grounds which should lead
it to conclude that it ought not to entertain the United States request ;

32. Whereas the Court will accordingly now proceed to examine the
request of the United States Government for the indication of provisional
measures in the present case ;

33. Whereas by the terms of Article 41 of the Statute the Court may
indicate such measures only when it considers that circumstances so
require in order to preserve the rights of either party ;

34. Whereas the circumstances alleged by the United States Govern-
ment which, in the submission of that Government, require the indication
of provisional measures in the present case may be summarized as fol-
lows :

(i) On 4 November 1979, in the course of a demonstration outside the
United States Embassy compound in Tehran, demonstrators attacked
the Embassy premises ; no Iranian security forces intervened or were
sent to relieve the situation, despite repeated calls for help from the
Embassy to the Iranian authorities. Ultimately the whole of the
Embassy premises was invaded. The Embassy personnel, including
consular and non-American staff, and visitors who were present in the
Embassy at the time were seized. Shortly afterwards, according to the
United States Government, its consulates in Tabriz and Shiraz, which

14
18

(ii)

(ili)

(iv)

(v)

DIPLOMATIC AND CONSULAR STAFF (ORDER 15 XII 79)

had been attacked earlier in 1979, were also seized, without any action
being taken to prevent it.

Since that time, the premises of the United States Embassy in Tehran,
and of the consulates in Tabriz and Shiraz, have remained in the
hands of the persons who seized them. These persons have ransacked
the archives and documents both of the diplomatic mission and of its
consular section. The Embassy personnel and other persons seized at
the time of the attack have been held hostage with the exception of 13
persons released on 18 and 20 November 1979. Those holding the
hostages have refused to release them, save on condition of the ful-
filment by the United States of various demands regarded by it as
unacceptable. The hostages are stated to have frequently been bound,
blindfolded, and subjected to severe discomfort, complete isolation
and threats that they would be put on trial or even put to death. The
United States Government affirms that it has reason to believe that
some of them may have been transferred to other places of confine-
ment.

The Government of the United States considers that not merely has
the Iranian Government failed to prevent the events described above,
but also that there is clear evidence of its complicity in, and approval
of, those events.

The persons held hostage in the premises of the United States Em-
bassy in Tehran include, according to the information furnished to the
Court by the Agent of the United States, at least 28 persons having the
status, duly recognized by the Government of Iran, of “member of the
diplomatic staff” within the meaning of the Vienna Convention on
Diplomatic Relations of 1961 ; at least 20 persons having the status,
similarly recognized, of “member of the administrative and technical
staff” within the meaning of that Convention ; and two other persons
of United States nationality not possessing either diplomatic or con-
sular status. Of the persons with the status of member of the diplo-
matic staff, four are members of the Consular Section of the Em-
bassy.

In addition to the persons held hostage in the premises of the Tehran
Embassy, the United States Chargé d’Affaires in Iran and two other
United States diplomatic agents are detained in the premises of
the Iranian Ministry of Foreign Affairs, in circumstances which the
Government of the United States has not been able to make entirely
clear, but which apparently involve restriction of their freedom of
movement, and a threat to their inviolability as diplomats ;

35. Whereas on the basis. of the above circumstances alleged by the
United States Government it claims in the Application that the Govern-
ment of Iran has violated and is violating a number of the legal obligations
imposed upon it by the Vienna Convention on Diplomatic Relations of

15
19 DIPLOMATIC AND CONSULAR STAFF (ORDER 15 XII 79)

1961, the Vienna Convention on Consular Relations of 1963, the Treaty of
Amity, Economic Relations, and Consular Rights between Iran and the
United States of 1955, the Convention on the Prevention and Punishment
of Crimes against Internationally Protected Persons, including Diplomatic
Agents, of 1973, the Charter of the United Nations, and customary inter-
national law ;

36. Whereas the power of the Court to indicate provisional measures
under Article 41 of the Statute of the Court has as its object to preserve the
respective rights of the parties pending the decision of the Court, and
presupposes that irreparable prejudice should not be caused to rights
which are the subject of dispute in judicial proceedings ;

37. Whereas the rights which the United States of America submits as
entitled to protection by the indication of provisional measures were
specified in the request of 29 November 1979 as :

“the rights of its nationals to life, liberty, protection and security ; the
rights of inviolability, immunity and protection for its diplomatic and
consular officials ; and the rights of inviolability and protection for its
diplomatic and consular premises” ;

and at the hearing of 10 December 1979 as :

“the right [of the United States] to maintain a working and effective
embassy in Tehran, the right to have its diplomatic and consular
personnel protected in their lives and persons from every form of
interference and abuse, and the right to have its nationals protected
and secure” ;

and whereas the measures requested by the United States for the protec-
tion of these rights are as set out in paragraphs 2 and 12 above ;

38. Whereas there is no more fundamental prerequisite for the conduct
of relations between States than the inviolability of diplomatic envoys and
embassies, so that throughout history nations of all creeds and cultures
have observed reciprocal obligations for that purpose ; and whereas the
obligations thus assumed, notably those for assuring the personal safety of
diplomats and their freedom from prosecution, are essential, unqualified,
and inherent in their representative character and their diplomatic func-
tion ;

39. Whereas the institution of diplomacy, with its concomitant privi-
leges and immunities, has withstood the test of centuries and proved to be
an instrument essential for effective co-operation in the international
community, and for enabling States, irrespective of their differing consti-
tutional and social systems, to achieve mutual understanding and to
resolve their differences by peaceful means ;

40. Whereas the unimpeded conduct of consular relations, which have
also been established between peoples since ancient times, is no less

16
20 DIPLOMATIC AND CONSULAR STAFF (ORDER 15 XII 79)

important in the context of present-day international law, in promoting
the development of friendly relations among nations, and ensuring pro-
tection and assistance for aliens resident in the territories of other States ;
and whereas therefore the privileges and immunities of consular officers
and consular employees, and the inviolability of consular premises and
archives, are similarly principles deep-rooted in international law ;

41. Whereas, while no State is under any obligation to maintain dip-
lomatic or consular relations with another, yet it cannot fail to recognize
the imperative obligations inherent therein, now codified in the Vienna
Conventions of 1961 and 1963, to which both Iran and the United States
are parties ;

42. Whereas continuance of the situation the subject of the present
request exposes the human beings concerned to privation, hardship,
anguish and even danger to life and health and thus to a serious possibility
of irreparable harm ;

43. Whereas in connection with the present request the Court cannot
fail to take note of the provisions of the Convention on the Prevention and
Punishment of Crimes against Internationally Protected Persons, includ-
ing Diplomatic Agents, of 1973, to which both Iran and the United States
are parties ;

44. Whereas in the light of the several considerations set out above, the
Court finds that the circumstances require it to indicate provisional mea-
sures, as provided by Article 41 of the Statute of the Court, in order to
preserve the rights claimed ;

45. Whereas the decision given in the present proceedings in no way
prejudges the question of the jurisdiction of the Court to deal with the
merits of the case or any questions relating to the merits themselves, and
leaves unaffected the right of the Government of Iran to submit arguments
against such jurisdiction or in respect of such merits ;

*

46. Whereas the Court will therefore now proceed to indicate the mea-
sures which it considers are required in the present case ;
47. Accordingly,

THE Court,
unanimously,

1. Indicates, pending its final decision in the proceedings instituted on
29 November 1979 by the United States of America against the Islamic
Republic of Iran, the following provisional measures :

17
21

A.

DIPLOMATIC AND CONSULAR STAFF (ORDER 15 XII 79)

(i) The Government of the Islamic Republic of Iran should immedi-
ately ensure that the premises of the United States Embassy, Chancery
and Consulates be restored to the possession of the United States
authorities under their exclusive control, and should ensure their
inviolability and effective protection as provided for by the treaties in
force between the two States, and by general international law ;

(ii) The Government of the Islamic Republic of Iran should ensure the
immediate release, without any exception, of all persons of United
States nationality who are or have been held in the Embassy of the
United States of America or in the Ministry of Foreign Affairs in
Tehran, or have been held as hostages elsewhere, and afford full pro-
tection to all such persons, in accordance with the treaties in force
between the two States, and with general international law ;

(iii) The Government of the Islamic Republic of Iran should, as from
that moment, afford to all the diplomatic and consular personnel of the
United States the full protection, privileges and immunities to which
they are entitled under the treaties in force between the two States, and
under general international law, including immunity from any form of
criminal jurisdiction and freedom and facilities to leave the territory of
Iran ;

. The Government of the United States of America and the Government

of the Islamic Republic of Iran should not take any action and should
ensure that no action is taken which may aggravate the tension between
the two countries or render the existing dispute more difficult of
solution ;

2. Decides that, until the Court delivers its final judgment in the present

case, it will keep the matters covered by this Order continuously under
review.

Done in English and in French, the English text being authoritative, at

the Peace Palace, The Hague, this fifteenth day of December, one thousand
nine hundred and seventy-nine, in four copies, of which one will be placed

in

the archives at the Court, and the others transmitted respectively to the

Government of the Islamic Republic of Iran, to the Government of the
United States of America, and to the Secretary-General of the United
Nations for transmission to the Security Council.

18

(Signed) Humphrey WALDOCK,
President.
(Signed) S. AQUARONE,
Registrar.
